Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 11, 2022 amends claims 1, 10-11, 15, and 17.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on October 11, 2022 regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented amendments, which necessitate a new grounds of rejection, are taught by LaChapelle as shown in the rejections that follow. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over LaChapelle et al. (US 2018/0299534).
Regarding claim 1, LaChapelle teaches a movable electronic device comprising: (see LaChapelle at Fig. 9 depicting an example vehicle in which system 600 operates; see LaChapelle at [0123] in conjunction with Fig. 12 which depicts an example system 600 in which a camera 606 cooperates with a lidar system 608 to obtain information about the environment.  LaChapelle at [0123] discloses that the system 600 may operate in a vehicle and collect information about the area in front of the vehicle.  Examiner notes that the system operates while the vehicle is moving.)
a first image capturer configured to capture an image of an object which is moving, and generate position information of the object according to the image; (see LaChapelle at [0123] in conjunction with Fig. 12 which discloses a system 600 comprising a camera 606 and a lidar system 608; see LaChapelle at [0006] which discloses that the controller is configured to: determine, using the camera, an object within the field of the camera and the field of regard of the lidar module, and cause the lidar module to modify at least one of (i) the scan pattern, (ii) the pulse rate scheme, and (iii) the power scheme of the lidar module based on the determined object; see LaChapelle at [0125] which discloses that the camera 606 may obtain photographic images at a certain rate; see LaChapelle at [0133] which discloses modifying a scan pattern of a lidar in view of the imagery captured by the camera, and that photo imagery is obtained within a field of regard of the lidar system 608.  Examiner notes that the photo imagery captured by camera provides position information of the object.  Examiner maps the camera to the first image capturer.)
a second image capturer, receiving the position information provided by the first image capturer, and configured to image the object according to the position information provided by the first image capturer and generate time-of-flight sensing information; (see LaChapelle at [0034] which discloses that the lidar system may measure a time of flight T (e.g., T represents a round-trip time of flight for an emitted pulse of light to travel from the lidar system 100 to the target 130 and back to the lidar system 100), then the distance D from the target 130 to the lidar system 100 may be expressed as D=c·T/2, where c is the speed of light (approximately 3.0 x 108 m/s); see LaChapelle at [0125] in conjunction with Fig. 12 which discloses that the lidar system 608 may obtain pixels using the techniques discussed above, for example, in accordance with a scan pattern corresponding to one channel (see FIG. 5) or several channels (see FIG. 6); also, see LaChapelle at [0134] which discloses that the image processing 620 then may identify a region within the field of regard of the lidar system 608 based on the identified image (block 756) and cause the lidar system 608 to temporarily modify the scan pattern or some operational parameter (block 758) as well as the pulse rate, the power of the emitted pulses, the gains at the receiver, etc. in view of the identified object.  Examiner maps the lidar system to the second image capturer.  Examiner notes that position information provided by the photo images from the camera is used by the lidar system to modify the scan pattern.)
a processor, coupled to the first image capturer and the second image capturer, and configured to generate a control signal according to the position information and calculate depth information related to the object according to the time-of-flight sensing information; (as previously stated by the Examiner, see LaChapelle at [0033] regarding the lidar system 100 and its calculation of the distance D from the target 130 to the lidar system based on time of flight T; see LaChapelle at Fig. 12 which illustratively discloses the image processing 620 and controller 602 communicatively coupled to the camera 606 and lidar system 608; Examiner maps the controller and/or image processing 620 to the recited processor; see LaChapelle at [0134] which discloses that the image processing 620 then may identify a region within the field of regard of the lidar system 608 based on the identified image (block 756) and cause the lidar system 608 to temporarily modify the scan pattern or some operational parameter (block 758).  Examiner notes that for the image processing 620 to cause the lidar system 608 to modify the scan pattern, the image processing 620 must send a control signal to cause this to happen.)
and a light source generator coupled to the processor and generating a light beam on the object according to the control signal (see LaChapelle at [0134] which discloses that the image processing 620 then may identify a region within the field of regard of the lidar system 608 based on the identified image (block 756) and cause the lidar system 608 to temporarily modify the scan pattern or some operational parameter (block 758); see LaChapelle at [0057] which discloses that a scan pattern may refer to a pattern or path along which the output beam 125 is directed, and also may be referred to as an optical scan pattern, optical scan path, or scan path; see LaChapelle at [0058] which discloses that the light source 110 may emit pulses of light which the scanner 120 scans across a FOR (field or regard) of lidar system 100; see LaChapelle at [0061] which discloses that the controller 150 may be electrically coupled or otherwise communicatively coupled to one or more of the light source 110, the scanner 120, and the receiver 140.  Examiner maps the light source to the light source generator.)
Regarding claim 2, LaChapelle teaches the movable electronic device according to claim 1, wherein the light source generator further comprises: a rotating platform coupled to the processor to be controlled by the control signal; and a light emitter disposed on the rotating platform, wherein the processor controls the rotating platform to perform a periodical rotation through the control signal, and causes the light emitter to be oriented in a direction indicated by the position information to generate the light beam on the object (see LaChapelle at [0025] which discloses that the lidar system 100 includes a light source 110; see LaChapelle at [0054] which discloses that the scanner 120 steers the output beam 125 in one or more directions downrange. The scanner 120 may include one or more scanning mirrors and one or more actuators driving the mirrors to rotate, tilt, pivot, or move the mirrors in an angular manner about one or more axes; see LaChapelle at [0085] which discloses that components of the rotating scan module 220 are disposed on a platform 222 which rotates inside a stationary circular housing 230.)
Regarding claim 3, LaChapelle teaches the movable electronic device according to claim 2, wherein the rotating platform causes the light emitter to generate a linear light beam or a single-dot shaped light beam on the object according to the control signal (see LaChapelle at [0077] which discloses that the output beam 170 may follow a scan pattern with substantially straight lines; see LaChapelle at [0082] which discloses that a single beam can be sufficient to trace out the spiral scan pattern but, if desired, multiple beams can be used.)
Regarding claim 4, LaChapelle teaches the movable electronic device according to claim 2, wherein the light emitter is a vertical cavity surface emitting laser (see LaChapelle at [0048] which discloses that the light source 110 may include a vertical-cavity surface-emitting laser (VCSEL).)
Regarding claim 5, LaChapelle teaches the movable electronic device according to claim 1, wherein relative positions of the first image capturer and the second image capturer are fixed, and the first image capturer and the second image capturer are oriented in a same direction to image the object (see LaChapelle at [0005] which discloses a lidar system that includes a lidar module, a camera, and a controller communicatively coupled to the camera and the lidar module; see LaChapelle at [0123] in conjunction with Fig. 12 which discloses a camera 606 that cooperates with a lidar system 608 to obtain information about the environment and that the system 600 operates in a vehicle to collect information about the area in front of the vehicle.  Examiner notes that the system as depicted in Fig. 12 is fixed, is contained within a vehicle, and is oriented to collect information about the area in front of the vehicle.)
Regarding claim 6, Liu teaches the movable electronic device according to claim 1, wherein the second image capturer is further configured to emit an electromagnetic wave signal to the object, wherein the electromagnetic wave signal is reflected by the object to generate a reflected electromagnetic wave signal, and the second image capturer receives the reflected electromagnetic wave signal and generates the time-of-flight sensing information through calculating a time of flight of the reflected electromagnetic wave signal (see LaChapelle at [0004] which discloses that the operating wavelength of a lidar system may lie, for example, in the infrared, visible, or ultraviolet portions of the electromagnetic spectrum, that the light source emits light toward a target which then scatters the light, that some of the scattered light is received back at the receiver, that the system determines the distance to the target based on one or more characteristics associated with the returned light, that for example, the system may determine the distance to the target based on the time of flight of a returned light pulse emits an electromagnetic wave signal and receives a reflected electromagnetic wave signal from the object to calculate a time of flight.  Also, see LaChapelle at [0034] which discloses that the lidar system 100 may measure a time of flight T (e.g., T represents a round-trip time of flight for an emitted pulse of light to travel from the lidar system 100 to the target 130 and back to the lidar system 100), then the distance D from the target 130 to the lidar system 100 may be expressed as D=c·T/2, where c is the speed of light (approximately 3.0 x 108 m/s).)
Regarding claim 7, Liu teaches the movable electronic device according to claim 1, wherein the first image capturer is a color sensor, (see LaChapelle at [0125] which discloses that the camera may obtain photographic images at a certain rate and may collect N images while the lidar system collected all the M pixels of a scan frame; Examiner notes that photographic images includes color images.)
and the second image capturer is a time-of-flight sensor (see LaChapelle at [0034] which discloses that the lidar system 100 may measure a time of flight T (e.g., T represents a round-trip time of flight for an emitted pulse of light to travel from the lidar system 100 to the target 130 and back to the lidar system 100), then the distance D from the target 130 to the lidar system 100 may be expressed as D=c·T/2, where c is the speed of light (approximately 3.0 x 108 m/s).)
Claims 10-16 are directed toward a method that performs the steps recited in the device of claims 1-7.  The cited portions of LaChapelle used in the rejections of claims 1-7 teach the limitations recited in claims 10-16.  Therefore, claims 10-16 are rejected under the same rationale used in the rejections of claims 1-7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 2019/0171988) in view of Liu et al. (US 2016/0070265).
Regarding claim 8, LaChapelle does not expressly disclose the movable electronic  device of claim 1, wherein before the first image capturer captures the image of the object which is moving, the processor performs a calibration operation on the first image capturer and the second image capturer in advance, which in a related art Liu teaches (see Liu at [0094] which discloses that sensor calibration can be performed using any suitable technique, and can be performed prior to operation of the UAV (offline calibration) or during operation of the UAV (online calibration) and that in some embodiments, sensor calibration involves determining extrinsic parameters for the sensors 302, such as the spatial relationships (e.g., relative position and orientation) between each of the sensors 302.   Examiner notes that as was previously pointed out by Liu at [0017], the plurality of sensors may comprise the vision sensor and a proximity sensor (lidar or time-of-flight camera), which are mapped to the first and second image capturers, respectively.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaChapelle to perform a calibration operation on the first image capturer and the second image capturer in advance before the first image capturer captures the image of the object which is moving, as taught by Liu.  
One would have been motivated to make such a modification to pre-process the sensors to improve data quality as well as perform a conversion of the sensing data into a single coordinate system, as suggested by Liu at [0094].  

Regarding claim 9, Liu teaches the movable electronic device according to claim 8, wherein the movable electronic device performs a capturing operation on a calibration image through the first image capturer and the second image capturer, and the processor calibrates coordinate transformation relations between the first image capturer and the second image capturer according to captured results from the first image capturer and the second image capturer (see Liu at [0094] which discloses that the sensing data from each sensor can be combined by converting all the sensing data into a single coordinate system 304, and that for example, sensing data provided relative to a local coordinate system may be converted into a global coordinate system, or vice-versa.  Examiner maps the sensing data to the calibration image.  Liu at [0094] further discloses that the coordinate system conversion 304 can be accomplished based on sensor calibration data 306.  Examiner maps the coordinate system conversion to the recited coordinate transformation.)
Claims 17-18 are directed toward a method that performs the steps recited in the device of claims 8-9.  The cited portions of Liu used in the rejections of claims 8-9 teach the limitations recited in claims 17-18.  Therefore, claims 17-18 are rejected under the same rationale used in the rejections of claims 8-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661